COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Russell and Senior Judge Frank
UNPUBLISHED



              ANASTASIA CHAND
                                                                                 MEMORANDUM OPINION*
              v.      Record No. 0421-16-4                                           PER CURIAM
                                                                                    OCTOBER 4, 2016
              JOSHUA CHAND


                                    FROM THE CIRCUIT COURT OF LOUDOUN COUNTY
                                                 Jeanette A. Irby, Judge

                                (Pamela L. Cave, on brief), for appellant.

                                No brief for appellee.


                      Anastasia Chand (mother) appeals an order that sustained Joshua Chand’s (father)

              demurrers and dismissed mother’s petitions to dissolve the adoptions of her daughters. Mother

              argues that the trial court erred by (1) failing to consider the facts in her petitions as admitted for

              purposes of the demurrers; (2) failing to consider Code § 8.01-428 with regard to her petitions and

              father’s demurrers; (3) deciding the demurrers without considering the facts in her petitions;

              (4) dismissing her petitions based on public policy, which went beyond the scope of father’s

              demurrers; (5) not citing any legal authority in its ruling to dismiss her petitions; and (6) refusing to

              allow mother to amend her petitions. Upon reviewing the record and opening brief, we conclude

              that this appeal is without merit. Accordingly, we summarily affirm the decision of the trial

              court. See Rule 5A:27.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                          BACKGROUND

       Father is the biological father to two daughters (the girls), born in December 2003 and

March 2006. In September 2011, mother adopted the girls pursuant to a stepparent adoption.

Mother and father also are the biological parents to two sons.

       In April 2015, mother filed for divorce. On December 3, 2015, mother filed petitions to

dissolve the adoptions of the girls. She alleged that father had alienated the girls from her.

According to mother, the girls have refused to talk with her or visit her since November 3, 2015.

In her petitions, mother expressed her concern that father’s actions toward the girls are affecting

her relationships with her sons.

       On December 31, 2015, father filed demurrers to mother’s petitions to dissolve the

adoptions. He argued that the petitions failed to state a claim and/or facts upon which relief

could be granted because the adoptions were final. He asserted that mother’s parental rights

could not be terminated by “simply petitioning this court for dissolution of adoption.” Mother

filed a response to the demurrer.

       On February 1, 2016, the parties appeared before the circuit court. After hearing the

parties’ arguments, the circuit court sustained father’s demurrers and dismissed mother’s

petitions. The circuit court held that it had no authority to dissolve the adoptions and that a

dissolution would be against public policy. The circuit court entered an order on February 1,

2016, and mother subsequently filed objections to the circuit court’s rulings. The circuit court

entered an amended order on February 18, 2016 to reflect that mother’s petitions were

“dismissed with prejudice, except as to fraud.”1 This appeal followed.




       1
           Mother did not allege fraud in her petitions.
                                                 -2-
                                             ANALYSIS

       Mother argues that the circuit court erred in granting father’s demurrers and denying her

petitions to dissolve the adoptions of the girls.

       “Because the decision whether to grant a demurrer is a question of law, we review the

circuit court’s decision de novo.” Ayers v. Shaffer, 286 Va. 212, 217, 748 S.E.2d 83, 86 (2013)

(quoting Kaltman v. All Am. Pest Control, Inc., 281 Va. 483, 489, 706 S.E.2d 864, 867-68

(2011) (citation omitted)).

               [U]pon reviewing a demurrer, the court will accept the facts
               alleged in the pleading as true to determine the legal sufficiency of
               the claim. If the facts, taken as true, allege a cause of action
               cognizable in Virginia and upon which relief can be granted, the
               demurrer should be denied.

Sullivan v. Jones, 42 Va. App. 794, 803, 595 S.E.2d 36, 40 (2004) (citations omitted).

       “To survive a challenge by demurrer, a pleading must be made with ‘sufficient

definiteness to enable the court to find the existence of a legal basis for its judgment.’” Friends

of the Rappahannock v. Caroline Cty. Bd. of Supervisors, 286 Va. 38, 44, 743 S.E.2d 132, 135

(2013) (quoting Eagle Harbor, L.L.C. v. Isle of Wight Cty., 271 Va. 603, 611, 628 S.E.2d 298,

302 (2006) (internal quotation marks omitted)).

       Mother filed her petitions to dissolve the adoptions of the girls because she believed that

father was alienating them from her. She stated in her petitions that “based upon Mr. Chand’s

pattern of behavior and demonstrated intentions[,] he will continue to pursue these efforts until

she does step aside, legally, from [the girls].” She further explained that she could not “sacrifice

the welfare and well-being of the parties’ sons by continuing to fight against Mr. Chand’s effort

regarding [the girls], both legally and practically.” Lastly, she asserted that it was in the

children’s best interests for the adoptions to be dissolved.




                                                    -3-
       The final order states that the circuit court considered the evidence and arguments of

counsel. “A trial court ‘speaks through its orders and those orders are presumed to accurately

reflect what transpired.’” Anonymous B v. Anonymous C, 51 Va. App. 657, 672, 660 S.E.2d
307, 314 (2008) (quoting McBride v. Commonwealth, 24 Va. App. 30, 35, 480 S.E.2d 126, 128

(1997)). Therefore, based on the record, it is apparent that the circuit court reviewed the

pleadings and counsel’s statements prior to issuing its rulings.

       Mother sought to dissolve her adoptions of the girls. Father argued in his demurrers that

the circuit court did not have jurisdiction to hear such claims because of the statutory

requirements for the termination of parental rights.

       “While one of the main uses of a demurrer is to challenge a pleading as failing to state a

cause of action or to state facts upon which relief can be granted, a demurrer is also used to assert

‘the lack of potential or active jurisdiction.’” Cabaniss v. Cabaniss, 46 Va. App. 595, 599-600,

620 S.E.2d 559, 560-61 (2005) (quoting W. Hamilton Bryson, Bryson on Virginia Civil

Procedure 237 (3d ed. 1997)).

       In this case, the circuit court correctly held that it did not have the jurisdiction to dissolve

the adoptions.

                 “Under Virginia’s statutory scheme, the circumstances providing
                 authority for the termination of parental rights, and the attendant
                 obligation of support, are limited.” Church v. Church, 24 Va. App.
502, 506, 483 S.E.2d 498, 500 (1997).

                        The statutory scheme for the constitutionally valid
                        termination of residual parental rights in this
                        Commonwealth is primarily embodied in Code
                        § 16.1-283. That scheme provides detailed
                        procedures designed to protect the rights of the
                        parents and their child. These procedures must be
                        strictly followed before the courts are permitted to
                        sever the natural and legal bond between parent and
                        child.



                                                 -4-
                Rader v. Montgomery Cty. Dep’t. Soc. Servs., 5 Va. App. 523,
                526, 365 S.E.2d 234, 235-36 (1988).

                “The obligation to comply with the statutory scheme that has been
                designed by the legislature to protect parents and children cannot
                be abandoned by a judge under the guise of seeking to ‘promote
                the best interests of the child.’” Willis v. Gamez, 20 Va. App. 75,
                82, 455 S.E.2d 274, 278 (1995) (citation omitted). That
                compliance is jurisdictional. Id.

Layne v. Layne, 61 Va. App. 32, 36-37, 733 S.E.2d 139, 141 (2012).

        With her petitions, mother sought to terminate her parental rights to the girls, but she did

not follow the statutory scheme as described in Code § 16.1-283. Accordingly, the circuit court

did not have jurisdiction to rule on mother’s requests and correctly held that it did not have the

statutory authority to dissolve the adoptions. Contrary to mother’s argument, the circuit court

did not have to cite legal authority for its ruling.

        The circuit court based its decision to grant the demurrer and dismiss the petitions on the

following reasons: “(a) that it has no authority to dissolve adoptions, and (b) that the dissolution

of an adoption is against public policy, and (c) that the Supreme Court has consistently held

same and there has been no legislative change on this issue at the time of the hearing.” Since we

have held that the circuit court did not err in granting the demurrer and dismissing the petitions

because it lacked the jurisdiction to dissolve the adoptions, we need not address the public policy

ruling. See Kilby v. Culpeper Cty. Dep’t of Soc. Servs., 55 Va. App. 106, 108 n.1, 684 S.E.2d
219, 220 n.1 (2009) (“an appellate court decides cases on the best and narrowest ground

available” (internal quotations and citations omitted)).

        Lastly, mother argues that the circuit court erred by refusing to allow her to amend her

pleadings. However, “[a]n amendment to a pleading ‘presupposes a valid instrument as its

object.’” Kone v. Wilson, 272 Va. 59, 63, 630 S.E.2d 744, 746 (2006) (quoting Wellmore Coal

Corp. v. Harman Mining Corp., 264 Va. 279, 283, 568 S.E.2d 671, 673 (2002)). Mother’s


                                                  -5-
pleadings were not valid because the court lacked jurisdiction over the matter; therefore, “there

were no pleadings before the court that could have been amended.” Id.

                                         CONCLUSION

       For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                         Affirmed.




                                               -6-